DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claim 1-3, 5, 7-12, 14, and 16-18 have been amended changing the scope and contents of the claim. 
Claim 6 has been cancelled.
Applicant’s amendment filed July 14, 2022 overcomes the following objection/rejection(s) from the last Office Action of April 22, 2022:
Rejections to the claims under 35 USC § 102

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7-8, 10, 13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0112372 to Chakravorty et al. (hereinafter Chakravorty), and further in view of a machine translation of EP 2957219 (hereinafter EP ‘219). 
Regarding dependent claim 1, Chakravorty discloses a method of outputting attribute information related to reading of a fundus image of a subject by a computing apparatus, the method comprising (abstract, “A computer-implemented method includes obtaining an image of a retinal fundus.”)
Acquiring the fundus image of the subject (Figure 2, element 204, “obtain retinal fundus image”);
Extracting the attribute information including position information on a macular center and an optic disc center from the fundus image based on a machine learning model for extracting the attribute information of the fundus image (Figure 2, element 210; abstract, “A plurality of features is extracted from the image of the retinal fundus. The plurality of features includes at least one feature based on anatomical domain knowledge of the retinal fundus and at least one response of a pre-trained deep convolutional neural network to at least a portion of the image of the retinal fundus.”);
and outputting the extracted attribute information (Figure 2, element 212, 214); 
Chakravorty fails to explicitly disclose as further recited, however EP ‘219 discloses wherein the attribute information further includes area division information including a macula area and an optic disc area related to the fundus image (paragraph 0048, “the macula portion may be detected” … “the optic disk portion has been detected”), and 
wherein the macula area and the optic disc area are specified, based on a first distance between the macula center and the optic disc center (paragraph 0048, “When the optic disk portion has been detected, because the ratio (DM/DD ratio) of the distance from the center of the papilla to the fovea centralis of the macula portion (DM) to the diameter of the optic disk (DD) and is typically 2.4 to 3.0, the macula portion may be detected in a region that falls within that range;” paragraph 0052, “One example case when the distance between the center of the optic disk portion and the fovea centralis of the macula portion is 4.0 mm is discussed below.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of EP ‘219 in order to acquire information indicating a shape of a plurality of regions in a tomographic image of a fundus of the eye (abstract).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, EP ‘219 further discloses wherein the attribute information of the fundus image further comprises at least one of binocular distinguishing information representing whether the fundus image is a left-eye image or a right eye image, and vascular information separately representing an image of optic nerve vessels included in the fundus image (page 11, “For example, the optic disk portion may be detected by using blood vessel features of a blood vessel detected from the eye fundus image . Because the blood vessel has a thin linear structure, the blood vessel is detected by using a filter that enhances the linear structure.”), and information of a cup-to-disc (C/D) ratio according to the fundus image.
Regarding dependent claim 5, the rejection of claim 3 is incorporated herein. Additionally, Chakravorty further discloses wherein, when the attribute information is the laterality information (Paragraph 0002, “The retinal fundus is determined to belong to a left eye or a right eye, based on an analysis of the plurality of features.”), 
the machine learning model comprises a segmentation network (Figure 6; paragraph 0011, “FIG. 6 is a flow diagram illustrating one example of a method for evaluating the response of a deep convolutional neural network to a retinal fundus image, according to the present disclosure;”),
and the binocular distinguishing information of the fundus image is extracted based on a shape of the optic disc area of the fundus image and driving of vessels coming from the optic disc area by identifying at least one of the shape of the optic disc area and driving of the vessels based on the machine learning model (paragraph 0003, “The retinal fundus is determined to belong to a left eye or a right eye, based on an analysis of the plurality of features;” figure 2, element 206)
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Chakravorty further discloses wherein, the macula area is specified as an interior area of a macula center circle whose radius is the product of the first distance and k1 satisfying 0<k1<1 and the center is the macular center (paragraph 0048, “the macula portion may be detected;” paragraph 0040, “one example range used in calculation of the curvature is the one using the points at both sides 500 µm away from the reference point as the center. That is, it corresponds to approximating the range of 1 mm (1000 µm) whose center is each of the points in the boundary line with a circle;” further, a center of a region of a circle, is inherently separated by a radius value (which can further be scaled by a coefficient (k1)), and 
Wherein the optic disc area is specified as an interior area of a optic disc center circle whose radius is the product of the first distance and k2 satisfying 0<k2<1 and the center is the optic disc center (paragraph 0048, “the optic disk portion has been detected;” paragraph 0040, “one example range used in calculation of the curvature is the one using the points at both sides 500 µm away from the reference point as the center. That is, it corresponds to approximating the range of 1 mm (1000 µm) whose center is each of the points in the boundary line with a circle;” further, a center of a region of a circle, is inherently separated by a radius value (which can further be scaled by a coefficient (k2)).
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Chakravorty further discloses segmenting various section of an organ into respective parts (Abstract, “A plurality of features is extracted from the image of the retinal fundus. The plurality of features includes at least one feature based on anatomical domain knowledge of the retinal fundus and at least one response of a pre-trained deep convolutional neural network to at least a portion of the image of the retinal fundus.”)  Chakravorty does not enumerate as claimed, the area division information further comprises the macula area, a superior disc area, an inferior disc area, a temporal area, a superotemporal area, an inferotemporal area, a superonasal area, and an inferonasal area, 
wherein the superior disc area is a superior area among areas divided from the optic disc area by a straight line L3 , that passes the central position of the macula and the central position of the optic disc, 
wherein the inferior disc area is an inferior area among the areas divided from the optic disc area by the straight line L1, 
wherein the superonasal area is an area excluding the superior disc area from a superior area away from the macula area among areas divided by the straight line L1 and a straight line L2 that passes the optic disc center perpendicularly relative to the straight line L1,
wherein the inferonasal area is an area excluding the inferior disc area from an inferior area away from the macula area among the areas divided by the straight line L1, and the straight line L2, 
wherein the temporal area is an area excluding the macula area from an area including the straight line L1 among areas divided by the macular center circle and two half lines L3 and L4 parallel to the straight line L1, and in contact with the macula center circle and extending away from the optic disc area, 
wherein the superotemporal area is an area excluding the superior disc area, the macula area, and the temporal area from a superior area close to the macula area among the areas divided by the straight line L1, and the straight line L2, and 
wherein the inferotemporal area is an area excluding the inferior disc area, the macula area, and the temporal area from an inferior area close to the macula area among the areas divided by the straight line L1, and the straight line L2.
Nevertheless, Chakravorty discloses that the system can segment the image of the organ into smaller parts, dependent on what is of interest. Thus, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention to use the system in Chakravorty in order to further segment specific areas of the eye (in which each area represents an implied ratio relative to the anatomical area itself). 
Regarding independent claim 10, Chakravorty further discloses a method of supporting reading of a fundus image of a subject by a computing apparatus (abstract, “A computer-implemented method includes obtaining an image of a retinal fundus.”), the method comprising:
acquiring the fundus image of the subject (Figure 2, element 204, “obtain retinal fundus image”));
generating normality status information of the fundus image and information from at least one user (paragraph 0001, “Ophthalmologists often use images of the retinal fundus (i.e., the interior lining of the eyeball, including the retina, the optic disc, and the macula) to diagnose and monitor the development of eye diseases;” diagnose and monitor the eye disease is read as receiving normality status, because disease is not normal);
generating area division information representing individual area sections of the fundus image (Figure 2, element 206; segmenting the blood vessels from the fundus are red as generating section divisions (i.e. segmentation)), 
finding information corresponding to the individual area (Figure 2, element 206 and 208) and receiving the finding information from the at least one user;
generating diagnostic information on the fundus image based on the finding information (paragraph 0001, “Ophthalmologists often use images of the retinal fundus (i.e., the interior lining of the eyeball, including the retina, the optic disc, and the macula) to diagnose and monitor the development of eye diseases;” diagnose and monitor the eye disease is read as receiving normality status, because disease is not normal) and receiving the diagnostic information corresponding to the fundus image and the finding information from the at least one user; and
storing or providing the finding information and the diagnostic information on the fundus image to an external entity (Figure 2, element 212, 214; paragraph 0023, “The output device 112 is communicatively coupled to the classifier 110, from which it receives the classification of the input retinal fundus image. The output device may comprise any type of output device that is capable of providing a signal (e.g., indicating the classification) to a human operator and/or another device. For example, the output device 112 may comprise one or more of a display”).
EP ‘219 in the combination further discloses wherein the individual areas of the fundus image includes information on a macula area and an optic disc area related to the fundus image (paragraph 0048, “the macula portion may be detected”… “the optic disk portion has been detected”), and
wherein the macula area and the optic disc area are specified, based on a first distance between a macula center and an optic disc center extracted from a machine learning model  (paragraph 0048, “When the optic disk portion has been detected, because the ratio (DM/DD ratio) of the distance from the center of the papilla to the fovea centralis of the macula portion (DM) to the diameter of the optic disk (DD) and is typically 2.4 to 3.0, the macula portion may be detected in a region that falls within that range.”).
Regarding dependent claim 13, the rejection of claim 10 is incorporated herein. Additionally, Chakravorty further discloses wherein a plurality of readings is performed with respect to the single fundus image by selecting the at least one user from among Kn users included in an n-th user group among a total of M user groups (abstract, “A plurality of features is extracted from the image of the retinal fundus. The plurality of features includes at least one feature based on anatomical domain knowledge of the retinal fundus and at least one response of a pre-trained deep convolutional neural network to at least a portion of the image of the retinal fundus;” features (plural) indicates multiple readings from a patient, which is inherently a user in a group of further patients).
Regarding dependent claim 15, the references and analysis of claim 1 are incorporated herein. Additionally, Chakravorty further discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (paragraph 0013, “In one embodiment, a method, machine readable storage medium, and apparatus for automatically detecting eye type in retinal fundus images is disclosed;” see claim 1).
Regarding independent claim 16, the references and analysis of claim 1 apply directly. Additionally, Chakravorty further discloses a computing apparatus for outputting attribute information related to reading of a fundus image of a subject (paragraph 0013, “In one embodiment, a method, machine readable storage medium, and apparatus for automatically detecting eye type in retinal fundus images is disclosed.”)
Regarding dependent claim 18, the rejection of claim 16 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 

Claims 2, 4, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravorty further in view of EP ‘219 as applied to claim 1, 3, 10 and 16 respectively above, and further in view of a machine translation of KR20130023735 (hereinafter KR ‘735)
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Chakravorty and EP ‘219 in the combination as a whole fail to explicitly disclose further comprising: when evaluation information on the extracted attribute information or modification information in which the extracted attribute information is arbitrarily modified is acquired, updating the machine learning model based on the evaluation information or the modification information.
However, KR ‘735 discloses further comprising: when evaluation information on the extracted attribute information or modification information in which the extracted attribute information is arbitrarily modified is acquired, updating the machine learning model based on the evaluation information or the modification information (paragraph 0038, “According to another embodiment of the present invention, the long term internal information extracting unit 2212 extracts the anatomical feature information based on the long term internal information”… “In addition, the long-term internal information extracting unit 2212 may use reference information in the form of a tree learned from a plurality of data, in order to extract the liver as an anatomical feature.”).
It would have been obvious to incorporate the teaching of KR ‘735 in order to generate a model of a patient’s organ (abstract).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein.  Chakravorty in the combination further discloses when the attribute information is the vascular information (Figure 2, element 206), the machine learning model comprises a convolutional neural network (CNN) (abstract, “A plurality of features is extracted from the image of the retinal fundus. The plurality of features includes at least one feature based on anatomical domain knowledge of the retinal fundus and at least one response of a pre-trained deep convolutional neural network to at least a portion of the image of the retinal fundus”) and the image of optic nerve vessels is extracted based on the machine learning model (Figure 2, element 210).
Chakravorty, EP ‘219 and KR ‘735 both do not disclose in exact terminology of a generative adversarial network (GAN), which is a known unsupervised neural network.  However, Chakravorty teaches using CNN to detect both supervised and unsupervised features (paragraph 0021, “In one example, the supervised features include anatomical domain knowledge-based features, while the unsupervised features include deep convolutional neural network-based features. For instance, the features extracted by the feature extractor 108 may include one or more of: a cross-sectional vote-based probability score, the blood vessel density on the left and right sides of the optic disc, the orientation of a major blood vessel with respect to the optic disc, and the response of a deep convolutional neural network. The feature extractor 108 is communicatively coupled to the classifier 110 and provides extracted features to the classifier 110 for further processing.”)  Further, KR ‘735 discloses using learned models to accomplish segmentation within the process (Paragraph 0029, “At this time, the organ image extracting unit 221 may use the sample data transferred from the storage unit 23 for analyzing the medical image, or may perform the learning process by the repetitive operation.”).  Therefore, since a CNN or a GAN are known and practiced in the related art for supervised and unsupervised learning for identification/classification of features, opting for one or the other or both in the same environment would have been an obvious design alternative to one of ordinary skill in the art at the time of the claimed invention to achieve a desirable effect, and the result would have been predictable.
Regarding dependent claim 14, the rejection of claim 10 is incorporated herein. Additionally, KR ‘735 further discloses further comprising: providing the generated area division information to the at least one user and thereby enables the area division information to be modified by the at least one user (paragraph 0026, “The user interface 25 is an interface for receiving a command or information from a user such as a medical professional. The user interface may be an input device such as a keyboard, a mouse, or the like, but may be a graphical user interface (GUI) represented in the image display device 30;” paragraph 0030, “The organ image extracting unit 221 may determine an organ based on the default or determine an organ based on the command input from the user interface 25.”).
Regarding dependent claim 17, the rejection of claim 16 is incorporated herein. Additionally, the references and analysis of claim 2 applies directly. 

Claim 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravorty further in view of EP ‘219 as applied to claims 3 and 10 respectively above, and further in view of CA 2910932 (hereinafter CA ‘932).
Regarding dependent claim 9, the rejection of claim 3 is incorporated herein. Additionally, Chakravorty discloses the machine learning model comprises a segmentation network (Figure 6; paragraph 0011, “FIG. 6 is a flow diagram illustrating one example of a method for evaluating the response of a deep convolutional neural network to a retinal fundus image, according to the present disclosure;” paragraph 0019, “The vessel segmentation processor 104 segments or extracts an image of the retinal blood vessels (e.g., arteries and veins) from the retinal fundus image. The vessel segmentation processor 104 is communicatively coupled to the feature extractor 108 and provides the segmented image of the retinal blood vessels to the feature extractor 108 for further processing”),).
Charavorty and EP ‘219 in the combination as a whole fails to explicitly disclose as further recited, however CA ‘932 discloses when the attribute information is the C/D ratio information (Page 22, line 5, “These images of the retina can then be used, for example, to calculating the optic nerve cup to disc ratio (an important diagnostic parameter), optic nerve head size, retinal vessel calibre and tortuosity as measures of systemic diseases”), and the C/D ratio is extracted by identifying the optic disc area and an optic cup based on the machine learning model (Page 21, line 10, “It is possible to automate this, thus automatically recognising the fundus based on a neural network or similar approach;” Page 22, line 5, “These images of the retina can then be used, for example, to calculating the optic nerve cup to disc ratio (an important diagnostic parameter), optic nerve head size, retinal vessel calibre and tortuosity as measures of systemic diseases”).
It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to incorporate the teaching of CA ‘932 in order to process images taken of the eye (abstract).
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, CA ‘932 in the combination further discloses further comprising: generating image quality information evaluating quality of the fundus image (Page 21, line 9, “In greater detail, typically, a user selected high quality image of the fundus will be chosen as the centered image for the final view. It is possible to automate this, thus automatically recognizing the fundus based on a neural network or similar approach, and selecting high quality images based on noise and blur calculations.”) and receiving the image quality information from the at least one user (Page 21, line 9, “In greater detail, typically, a user selected high quality image of the fundus will be chosen as the centered image for the final view.”).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chakravorty further in view of EP ‘219 as applied to claim 10 above, and further in view of a machine translation of JP 3630857 (hereinafter JP ‘857).
Regarding dependent claim 12, the rejection of claim 10 is incorporated herein. Chakravorty and EP ‘219 in the combination as a whole fail to explicitly disclose further comprising: providing at least one of an identification (ID) number, an age, and a sex of the subject, and binocular distinguishing information of the fundus image to the at least one user.
However, JP ‘857 discloses further comprising: providing at least one of an identification (ID) number (paragraph 0044, “The CPU 14 displays the patient information input from the video related information input unit 51 such as the … patient number”), an age, and a sex of the subject, and binocular distinguishing information of the fundus image to the at least one user (paragraph 0044, “paragraph 0044, “The CPU 14 displays the patient information input from the video related information input unit 51 such as the… left and right identification from the shooting condition output unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of JP ‘857 in order to output an eye image to be examined as a digital signal (abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                          
/VU LE/Supervisory Patent Examiner, Art Unit 2668